Citation Nr: 1139631	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the feet.    

3.  Entitlement to an initial compensable rating for plantar fasciitis with pes planus.  

4.  Entitlement to an initial compensable rating for a surgical scar on the left foot.  

5.  Entitlement to an initial rating in excess of 10 percent for hallux valgus of the left foot, status-post bunionectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1998.

This matter is on appeal from decisions in August 2006 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to a rating in excess of 10 percent for a right knee disability and to a compensable rating for left foot scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the feet results in pain when standing for long periods of time and a reduced range of motion in the metatarsophalangeal joints in each foot; however, occasional incapacitating exacerbations or residuals of a foot injury that are "moderately severe" in nature have not been shown.  

2.  The Veteran's plantar fasciitis (also described as pes planus), results in pain that is relieved by the use of orthotics; however, a disorder that is "moderate" in severity, characterized by a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet has not been shown.  

3.  The Veteran's left foot hallux valgus, status-post bunionectomy, has resulted in a partial resection of the metatarsal head, malunion or nonunion of the tarsal or metatarsal bones or clawfoot has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for degenerative arthritis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5284 (2011).

2.  The criteria for a 10 percent rating, but no more, for degenerative arthritis of the right foot have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003, 5284 (2011).

3.  The criteria for an initial compensable rating for plantar fasciitis with pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2011).

4.  The criteria for a rating in excess of 10 percent for hallux valgus of the left foot, status-post bunionectomy, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5280, 5283 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's plantar fasciitis and status post-bunionectomy claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to these claims.

As for the claim for an increased rating for degenerative arthritis of the feet, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2005 and May 2006 which fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA outpatient treatment records and service personnel records.  Multiple personal statements from the Veteran were also received and associated with the record.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations for the Veteran's foot claims were obtained in August 2006 and January 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history and a thorough physical examination.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  


The Board acknowledges that the Veteran's last VA podiatry examination is over three (3) years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's foot disorder since the January 2008 VA examination. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veteran's Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

On the other hand, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been service-connected for degenerative arthritis of the feet since a RO rating decision in October 1998, although he was assigned his current 10 percent disability rating in a subsequent decision in November 2002. 
In January 2005, the Veteran submitted a new claim seeking an increased rating for this disability.  

Additionally, in December 2005, the Veteran also submitted claims seeking entitlement to service connection for plantar fasciitis, pes planus and for hallux valgus of the left foot, status-post bunionectomy.  In an August 2006 decision, the RO denied entitlement to a rating in excess of 10 percent for degenerative arthritis in the Veteran's feet, but also granted service connection for his left foot hallux valgus with a separate 10 percent rating.  Although service connection for plantar fasciitis was denied at that time, it was subsequently granted, with a 0 percent disability rating, in April 2009.  

The Veteran submitted Notices of Disagreement with the assigned ratings for all of the above disabilities in October 2006 and May 2009.  After further development was completed, the issues remained on appeal for the Board's consideration, and are addressed below.  

Arthritis of the Feet

The Veteran is currently assigned a 10 percent rating for arthritis in both feet under 38 C.F.R. § 4.71, DC 5003, which allows a single 10 percent rating in cases where there is X-ray evidence of arthritis in 2 or more major joints or 2 or more minor joint groups.  However, DC 5003 also states that degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic code provisions for the specific joint or joints involved.  Moreover, in cases where the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury; a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5284.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2011). 

In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last. 38 C.F.R. § 4.27 (2011). 

In this case, the Board determines that the Veteran's bilateral foot arthritis is more accurately rated as separate individual foot disorders, each with a 10 percent rating due to noncompensable limitation of motion under DC 5003.  Although there is no diagnostic code that rates arthritis of the feet, the Board observes that the VA General Counsel has determined that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

According to medical literature, the normal values for articulation of the metatarsophalangeal joints are 30 degrees of dorsiflexion and 90 degrees of plantar flexion.  See The MERCK Manual, Sec. 22, Ch. 336, p. 2749, "Physical Therapy" (18 Ed. 2006).  Here, however, the range of motion in the Veteran's metatarsophalangeal joints is less than normal for both feet.  

For example, at a VA examination in November 2001, the metatarsophalangeal joints in the left foot were limited to 30 degrees of dorsiflexion and 40 degrees of plantar flexion.  Similarly, the metatarsophalangeal joints in the right foot were limited to 20 degrees of dorsiflexion and 30 degrees of plantar flexion.  Moreover, at a more recent VA examination in January 2008, the range of motion in the toes on the left foot were limited to only 10 degrees of dorsiflexion and 12 degrees of plantar flexion.  

Therefore, while there is no applicable diagnostic code that rates arthritis of the metatarsophalangeal joints based on limitation of motion, the Board determines that this does not preclude a compensable rating for each foot based on the presence of such limitation.  Therefore, as less than normal range of motion has been shown in the metatarsophalangeal joints, a 10 percent rating is warranted for each foot under 38 C.F.R. § 4.71a, DC 5003 and DC 5284.  

Next, the Board has also considered whether a rating in excess of 10 percent is warranted for degenerative arthritis of either foot.  In order to warrant a rating in excess of 10 percent for degenerative arthritis of either foot, the evidence must show either 
* X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations (20 percent under DC 5003); or 
* residuals of a foot injury that is "moderately severe" in nature (20 percent under DC 5284).  

Here, a rating in excess of 10 percent is not warranted.  First, the evidence does not indicate the presence of arthritis with occasional incapacitating exacerbations.  Specifically, at his August 2006 VA examination, no weakness or fatigueability was noted.  Moreover, at his January 2008 VA examination, he had painful motion in the left great toe that was limited to 10 degrees of dorsiflexion and 12 degrees of plantar flexion.  He also complained that he has flare-up pain "every day" that affects his standing to less than 10 minutes and walking for more than a quarter mile.  

However, despite the evidence indicating flare-up pain, the evidence does not indicate the presence of incapacitating exacerbations.  Indeed, it is unclear that the Veteran has arthritis in his feet at all.  Specifically, as was noted at his August 2006 VA examination, an X-rays taken in 2001 did not indicate arthritis.  Moreover, the VA examiner in January 2008 specifically stated that the objective evidence did not support a diagnosis of degenerative joint disease of the feet.  Therefore, an increased rating is not warranted on this basis. 

Next, the evidence also does not indicate the presence of a foot injury that is "moderately severe" in nature.  Specifically, at his August 2006 VA examination, he complained of pain in his feet when he wears tight shoes.  No weakness or fatigability was noted.  Moreover, while he stated that he is bothered by activities that require a great deal of walking, he did not assert that he was completely unable to do such activities.  Similarly, at his VA examination in January 2008, the Veteran complained that he experiences constant pain in the feet, but the pain was only moderate in severity.  An examination of the feet did not observe corns, calluses or edema.  Based on this evidence, it the Board is unable to conclude that the Veteran's bilateral foot disorder is "moderately severe" in nature and, as such, an increased rating is not warranted on this basis.  

Overall, the Board concludes that the Veteran's bilateral foot disorder is characterized by moderate pain with occasional flare-ups, with limitation of motion in the metatarsophalangeal joints in both feet.  A 10 percent rating is warranted for each foot.  However, as neither arthritis with occasional incapacitating episodes nor a foot disorder that is "moderately severe" in nature has been shown, the criteria for a rating in excess of 10 percent have not been met.  

Plantar Fasciitis

The Veteran has also been service connected for plantar fasciitis (which he has also characterized as pes planus) with a noncompensible rating.  His general complaint related to pain and limitation of function.  These types of disorders are rated under 38 C.F.R. § 4.72, DC 5284.  See VAOPGCPREC 9-98.  However, this is the same diagnostic code was considered in the context of his bilateral foot arthritis rating discussed above.  

The Board emphasizes that VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding." 38 C.F.R. § 4.14 (2011).  In this case, the limitations brought about by the Veteran's bilateral arthritis are functionally the same as the disabilities brought about by his plantar fasciitis.  Therefore, as the symptoms resulting from his plantar fasciitis have already been contemplated by the ratings he is receiving for his bilateral foot arthritis, a separate compensable rating is not warranted on this basis.  

Next, although the Veteran has been service-connected for plantar fasciitis, he also characterized his claim as one for pes planus.  Therefore, in order to afford him the benefit of every reasonable doubt, the Board has also considered whether a separate rating would be warranted for pes planus instead of plantar fasciitis.  In order to warrant a compensable rating for pes planus, the evidence must show pes planus that is "moderate" in severity, and is characterized by a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.72, DC 5276 (2011).  

A 10 percent rating is not warranted on this basis.  The evidence does not indicate pes planus that is "moderate" in severity.  Specifically, at his VA examination in August 2006, there was no restricted or painful motion, tenderness, abnormal weight bearing or instability.  Moreover, at time of his second VA examination in January 2008, no abnormal weight bearing, weakness or instability has been observed.  Additionally, his tendo achillis were midline and without palpable pain.  In fact, at the time of the January 2008 examination, the examiner specifically stated that the objective data did not support a diagnosis of pes planus.  

The Board notes the Veteran's complaints at the January 2008 examination that he has used over-the-counter orthotics with poor response.  However, when viewed in its entirety, the evidence does not indicate that his symptoms represent a disorder that is moderate in severity.  Also, and significantly, none of the outpatient treatment records indicate complaints of pes planus symptomatology.  

Therefore, the Board concludes that the Veteran's plantar fasciitis has been already contemplated through consideration of DC 5284.  Moreover, while the Veteran's pes planus has been characterized by occasional pain, the evidence does not indicate that it is a disorder that is "moderate" in severity.  Therefore, the criteria for a compensable rating have not been met for this disorder.  

Left Foot Bunionectomy

With regard to the Veteran's service connected residuals of a left foot bunionectomy, this disability is currently assigned a 10 percent under 38 C.F.R. § 4.72, DC 5280 (2011).  This is the maximum rating allowable under this diagnostic code.  

However, in order to avoid any prejudice to the Veteran's claim, the Board has also considered whether any of the other related diagnostic codes apply.  In this case, VA regulations also contemplate ratings for foot disorders such as clawfoot (DC 5278), malunion or nonunion of tarsal or metatarsal bones (DC 5283), or as a residual to an injury (DC 5284).  

As an initial matter, for the same reasons discussed above, VA regulations prohibit rating the same disability under two diagnoses. 38 C.F.R. § 4.14.  In this case, the Board has already considered and assigned the appropriate rating under DC 5284.  Therefore, a separate rating cannot be assigned under this diagnostic code.  

As for the other two diagnostic codes (DCs 5278 and 5283), the evidence does not indicate the presence of either disorder.  Specifically, there has been no indication of clawfoot at any evaluation or VA examination during the course of the appeal.  Moreover, at his VA examination in November 2001, the examiner noted that the Veteran did not "appear to have any foot injury, malunion or nonunion."  

Thus, the Board concludes that a separate rating under any of the potentially applicable diagnostic codes is possible.  Therefore, as the 10 percent rating the Veteran currently receives is the highest schedular rating allowable for this disorder under the only applicable diagnostic code, a rating in excess of 10 percent is not warranted.  

Evaluation of Functional Loss

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, as was noted above, none of the disorders considered above are rated based on the extent (as opposed to presence) of limited motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  Further, in light of the findings of the VA examiners that his feet were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordation after repetitive use, a higher rating based on such factors is not for application.  

With regard to all of these disorders, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his foot disabilities according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's foot disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.




Extraschedular Considerations

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's foot disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although some of the relevant diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's foot disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  To the contrary, according to his VA examination in January 2008, he is employed at the RO.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds the arthritis in the Veteran's feet should be adjusted to reflect a 10 percent rating for each foot.  However, any further increased ratings for his plantar fasciitis, pes planus, bilateral foot arthritis and hallux valgus, status-post bunionectomy, are not warranted and the appeal is denied to this extent.


ORDER

A 10 percent, but no more, for degenerative arthritis of the left foot is granted, subject to governing criteria applicable to the payment of monetary benefits. 

A 10 percent, but no more, for degenerative arthritis of the right foot is granted, subject to governing criteria applicable to the payment of monetary benefits. 

A separate compensable rating for plantar fasciitis with pes planus is denied.  

A rating in excess of 10 percent for hallux valgus of the left foot, status-post bunionectomy, is denied.  


REMAND

Regarding the remaining issues on appeal, the Board determines that further development is necessary before the merits of the claim may be addressed.

Specifically, the Veteran is rated at 10 percent for arthritis in the right knee under 38 C.F.R. § 4.71a, DC 5010 and 5003, which allows for such a rating where X-ray evidence of arthritis, but limitation of motion has not been shown to a compensable level.  This rating appears substantially based on the findings of a VA examiner in August 2006.  

It should be noted at the outset that this VA examination, which is the most recent for this disability, is now 5 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time.  VAOPGCPREC 11-95.  In that examination, however, the examiner noted that the Veteran had "pain at the very end of flexion on the right knee," but did not specify the amount of additional limitation caused by this pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (requiring consideration of any additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011)).  
Therefore, in order to minimize the prejudice by a potentially vague examination conducted 5 years ago, the Board determines that a new VA examination is necessary prior to the adjudication of this claim.  

Next, the Veteran was granted service connection for a post-surgical scar to his left foot in an August 2006 rating decision with a noncompensible rating.  This rating is based primarily on the August 2006 VA examination, which indicated that the Veteran did not prefer tight shoes.  However, the Board concludes that this examination has not provided all the information necessary to rate this disability according to the appropriate diagnostic codes.  Therefore, a new VA examination is required for this disorder as well.  




Accordingly, the case is REMANDED for the following action:

1. Acquire the Veteran's treatment records from the VA Medical Center in Columbia, South Carolina, since April 2009.  If the Veteran has undergone any recent private treatment for his right knee disability or to his left foot, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so. A record of any negative development should be included in the claims file.

2.  Schedule the Veteran for new VA orthopedic examination to determine the current nature and severity of his right knee disability.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following the examination, the examiner should address the following:

a) Describe all symptoms caused by the service-connected right knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether the knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

b) The examiner should state whether there is any instability/subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.

c) The examiner should also state whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.

3.  Schedule the Veteran for new VA orthopedic examination to determine the current nature and severity of his various his service-connected left foot scar.  Similar to above, the claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following the examination, the examiner should address the size and shape of the scar is, and whether it is either unstable (i.e. where there is frequent loss of skin covering over the scar) and/or painful.  See 38 C.F.R. § 4.118, DC 7801, 7802, 7804.  

Both of the above examinations may be conducted by the same VA examiner. 

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


